Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


 	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	Claim 1 recites a computer implemented method for contextual data analysis proactive intervention…comprising: mapping…collecting real-time data…predicting a future outcome for a downstream operation…upon ascertaining that the predicted future outcome corresponds to an issue requiring intervention, generating an output signal based thereon". Therefore, it is a process. 
	Step 2A, Prong 1: Judicial exception recited? Yes. Each limitation as recited in the claim, is a process that, under BRI covers performance of the limitation in the mind but for the recitation of a generic "assets or industrial plant" which is a mere indication of the field of use. Nothing in the claim elements precludes the steps from practically being performed in the mind. The mere nominal recitation of a generic technical system does not take the claim limitation out of mental process grouping. Thus the claim recites a mental process. 
	2A-Prong 2: Integrated into a practical application? No.
	This judicial exception is not integrated into a practical application because the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The claim when viewed alone or in combination recites data gathering such as "mapping each of a plurality streams in an industrial plant to a common hierarchical data structure…and one or more process streams", "collecting real-time data to populate at least one level of the hierarchical data stream", "predicting a future outcome for a downstream…therewith", and "upon ascertaining that the predicted future outcome corresponds to an issue requiring intervention, generating an output signal based thereon". 
	Step 2B: No. The recited limitations "predicting a future outcome for a downstream…therewith", and "upon ascertaining that the predicted future outcome corresponds to an issue requiring intervention, generating an output signal based thereon" are merely data gathering. The recited "(generated) output signal based thereon" is merely insignificant extra-solution activity and are merely data. Such data has unlimited use which cannot provide an inventive concept.
Similarly, claims 2-11 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
	Claim 12 recites "a system" which does not offer a meaningful limitation beyond generally linking the apparatus or medium to a particular environment, that is, implementation via an "a central computing device". In other words, the system claim is no different from the method of claim 1 in substance; the method claim recites a mental process while the system claim recites generic components configured to implement the same judicial exception. The claims does not amount to significantly more than the underlying mental process for the same reasons as applied above in claim 1.
	Claims 13-20 depend from claim 12 and are rejected for the same reasons as claim 1 as the claims recite a judicial exception which is not integrated into a practical application nor provide an inventive concept. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thomsen et al. (hereinafter "Thomsen")(USPAP. 20200012265).
Regarding claims 1 and 12, a computer-implemented method for contextual data analysis and proactive intervention in industrial plant processes, the method comprising: 
mapping each of a plurality of data streams in an industrial plant (see industrial device 302) to a common hierarchical data structure, wherein the data streams correspond to respective values or states generated in association with each of one or more unit operations, one or more assets, and one or more process streams in the industrial plant, and wherein the mapped data streams define hierarchical process relationships between subsets of the respective one or more unit operations, one or more assets, and one or more process streams (Pars. 62-64; see Pr. 85 for value contained in a State BIDT data value; Par. 63: asset models assign groups of BIDT data tags to respective hierarchical elements of the asset models); 
collecting real-time data to populate at least one level of the hierarchical data structure for one or more of the plurality of data streams (see Pars. 55, 195, and 196: time-series data or events); 
predicting a future outcome for a downstream operation based on the collected real- time data for at least one data stream, and at least one other data stream having a defined hierarchical process relationship therewith (Pars. 77, 80, 189); 
and upon ascertaining that the predicted future outcome corresponds to an issue requiring intervention, generating an output signal based thereon (Pars. 189-191).
Regarding claims 2 and similar claim 13, Thomsen discloses the mapped data streams defining hierarchical process relationships between subsets of the respective one or more unit operations, one or more assets, and one or more process streams are dynamically generated based on input from a graphical user interface generated on a display unit (Pars. 115, 116, 211, and 212).
Regarding claims 3 and 14, Thomsen discloses wherein: the graphical user interface comprises visual elements corresponding to respective unit operations, assets, or process streams, and tools enabling the selective arranging of the visual elements corresponding to their respective interactions there between, and one or more of the defined hierarchical process relationships are determined based on a spatial and/or temporal process flow between selectively arranged visual elements (Pars. 211, 212, 77, 80, 189).
Regarding claims 4 and 15, Thomsen discloses wherein: the graphical user interface further enables data entry for one or more states and/or values associated with one or more of the selectively arranged visual elements, and one or more of the unit operations, asserts, or process streams for which data entry is available, and/or data limits or ranges for one or more of the unit operations, asserts, or process streams for which data entry is available, are dynamically determined based on the established relationships between the corresponding visual elements and others of the selectively arranged visual elements (Pars. 107-112, 212, 212). 
Regarding claims 5 and 16, Thomsen discloses wherein: the output signal is generated to produce an audio and/or visual alert to an operator control panel associated with the required intervention (Pars. 101, 102, 183, 194).
Regarding claims 6 and 17, Thomsen discloses wherein: 26Attorney Docket No. 20502US411-022156NP Customer No. 23456 the output signal is generated to a controller to direct the further generation of control signals to one or more actuators associated with the required intervention (Pars. 54, 101, 102, 154, 183, 194).
Regarding claims 7 and 18, Thomsen discloses inferring real-time data to virtually populate the at least one level of the hierarchical data structure for another one or more of the plurality of data streams, based on the collected real-time data for one or more data streams having a defined derivative relationship therewith; and predicting a future outcome for a downstream operation based on the inferred real- time data for at least one of the another one or more data streams, and at least one other data stream having a defined hierarchical process relationship therewith (Pars. 163, 168, 169). 
Regarding claims 8 and 19, Thomsen discloses providing feedback data for an upstream operation associated with another one or more of the plurality of data streams for which collected real-time data is unavailable, based on collected real-time data for one or more data streams having a defined hierarchical process relationship therewith; and upon ascertaining that the provided feedback data corresponds to an issue requiring intervention for the upstream operation, generating an output signal based thereon (Pars. 56, 125-128. Also Par. 169 for playback function).
Regarding claims 9 and 20, Thomsen discloses determining future ambient temperature data for at least a portion of the industrial plant; and27Attorney Docket No. 20502US411-022156NP Customer No. 23456predicting a future outcome for a downstream operation based on the collected real- time data for at least one data stream, at least one other data stream having a defined hierarchical process relationship therewith, and the determined future ambient temperature data (Pars. 189-191).
Regarding claim 10, Thomsen discloses providing the common hierarchical data structure for each of at least a first industrial plant and a second industrial plant; comparing mapped data streams defining hierarchical process relationships in the at least first industrial plant with mapped data streams defining hierarchical process relationships in the least second industrial plant; generating one or more process benchmarks for each of the at least first industrial plant and at least second industrial plant, based at least in part on collected real-time data from the one or more of the plurality of data streams associated with the at least first industrial plant and the at least second industrial plant; and ascertaining that a predicted future outcome corresponds to an issue requiring intervention by comparing the predicted future outcome to one or more of the generated one or more process benchmarks (Pars. 57, 102, 116, 125-130, 151, 158).
Regarding claim 11, Thomsen discloses providing the common hierarchical data structure for each of at least a first industrial plant and a second industrial plant; 28Attorney Docket No. 20502US411-022156NPCustomer No. 23456comparing mapped data streams defining hierarchical process relationships in the at least first industrial plant with mapped data streams defining hierarchical process relationships in the least second industrial plant; generating one or more performance models for a plurality of unit operations of a specified type at each of the at least first industrial plant and at least second industrial plant, based at least in part on one or more of the plurality of data streams associated with the at least first industrial plant and the at least second industrial plant; comparing collected real-time data from the unit operations of the specified type with the one or more performance models; and ascertaining that a performance of at least one unit operation of the specified type corresponds to an issue requiring intervention (Pars. 150-163, 167-174. Also see data calibration/comparing at Par. 173. Par 189:  a predictive analysis component is configured to perform predictive analysis on the historical BIDT data and historical supplemental data (e.g., calculated data 2402) in order to identify potential future operational issues that may warrant modifications to current control).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-2718. The examiner can normally be reached M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew M Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUONG HUYNH/            Primary Examiner, Art Unit 2857                                                                                                                                                                                            	September 20, 2022